NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5093-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RAJHADD KILPATRICK,
a/k/a RAJHAAD KILPATRICK,
and RAJHADD S. KILPATRICK,

     Defendant-Appellant.
____________________________

                   Submitted January 24, 2022 – Decided February 16, 2022

                   Before Judges Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 17-11-3226.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michele E. Friedman, Assistant Deputy
                   Public Defender, of counsel and on the briefs).

                   Grace C. MacAulay, Acting Camden County
                   Prosecutor, attorney for respondent (Hannah M.
                   Franke, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, and Kevin J. Hein, Special
             Deputy Attorney General/Acting Assistant Prosecutor,
             of counsel and on the brief).

PER CURIAM

       Defendant Rajhadd Kilpatrick appeals from a June 10, 2019 judgment of

conviction for aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1). Defendant

pleaded guilty, reserving the right to appeal two pretrial rulings: (1) a June 22,

2018 order denying a motion to suppress his statement to the police; and (2) a

July 25, 2018 order denying a motion to exclude an out-of-court identification

by a non-eyewitness and conduct a Wade 1 hearing. We affirm.

       We recite the facts stated in the motion judge's June 20, 2018 decision on

the record and June 22, 2018 written decision denying defendant's motion to

suppress his statement. The judge's decisions incorporate the testimony of

Detective Michael Sutley of the Camden County Prosecutor's Office (CCPO)

during an evidentiary hearing on the suppression motion. Additional facts are

taken from the motion judge's July 25, 2018 oral decision denying defendant's

motion to preclude an out-of-court identification by a non-eyewitness.

       In October 2016, defendant robbed an individual at gunpoint near a bar in

Camden. The robbery was captured on a surveillance camera. After the robbery,


1
    U.S. v. Wade, 388 U.S. 218 (1967).


                                         2                                  A-5093-18
the surveillance video showed defendant and two individuals walking down the

block and out of camera range. About a minute later, Jamir Syms was shot and

killed near the location of the robbery. The surveillance video did not capture

the shooting.

      In a statement to the police, the robbery victim identified defendant.

According to the victim, three individuals robbed him and then attempted to rob

Syms. The robbery victim saw defendant shoot Syms.

      The police released still images of the individuals captured on the

surveillance video to the media and asked the public to help identify the men.

On January 10, 2017, Emir Blackward contacted the police, stating he could

identify one of the suspects from the images. Blackward explained he knew

defendant as "Rah" and had been friendly with Rah Rah for two years.

Blackward identified defendant not only from the still images released to the

media, but also in a separate photograph shown to him by Detective Sutley and

in the surveillance video itself.

      The police arrested defendant on January 14, 2017, charging him with

armed robbery and felony murder. About an hour after his arrest, Detective

Sutley and another detective from the Camden County Metro Police Department

questioned defendant. The detectives told defendant that he was charged with


                                      3                                  A-5093-18
murder. Detective Sutley then read the criminal complaint to defendant. The

complaint stated, "while engaged in the commission of an armed robbery

[defendant] cause[d] the death of Jamir Syms who was not a participant in said

armed robbery."

       Detective Sutley informed defendant of footage from a surveillance video

recorded the night of the shooting. Before playing the video, the detective stated

he was required to advise defendant of his Miranda 2 rights. Detective Sutley

then read the Miranda warnings, ensuring defendant understood his rights.

Defendant initialed each question and signed his name on the Miranda form.

After signing the form, Sutley asked defendant if he understood his rights,

wished to waive those rights, and wanted to speak with the police. Defendant

responded he understood his rights and agreed to waive them.

       After defendant waived his rights, the detectives played the surveillance

video, stopping at various times to ask defendant questions. 3 Based on the

video, the detectives told defendant they believed three suspects robbed a victim

and then walked out of the camera's view. The detectives asked defendant what



2
    Miranda v. Arizona, 384 U.S. 436 (1966).
3
  The motion judge reviewed the video recording of defendant's statement to
the police. We reviewed the recording as well.

                                        4                                   A-5093-18
happened when he and the other men turned the corner, beyond the view of the

camera, and proceeded toward the location where Syms was shot. Defendant

denied any involvement in the Syms shooting.

      At times during the detectives' questioning, defendant stated he did not

want to answer the question or did not want to talk about a particular subject.

Despite his statements, defendant continued his dialogue with the detectives

throughout the interview. For example, defendant repeatedly told the detectives,

"[l]et me tell you something man," and "nah, look look listen, nah, look listen."

Defendant uttered these statements during the questioning as part of his effort

to convince the detectives he had nothing to do with the Syms shooting.

Defendant even directed questions to the detectives, such as "[w]here do you see

him pull a gun out?", "[s]o, why am I not charge[d] with robbery?", and "[y]ou

feel me?", demonstrating defendant's desire to engage in further discussions

with the detectives. In fact, when the detectives left the room, defendant called

for them to return, knocked on the door, saying "[c]ome here yo'," and asked for

"two more seconds of your time bro."

      During the questioning, defendant believed he was at the CCPO to view a

surveillance video and learn the charges against him. He appeared unaware he

was charged with felony murder.


                                       5                                   A-5093-18
      On June 20, 2018, the pretrial judge conducted an evidentiary hearing on

defendant's motion to suppress his statements to the detectives. Defendant

argued he invoked his right to terminate the interrogation and the detectives

refused honor that request.

      The judge issued a sixteen-page written decision finding defendant did not

invoke his right to terminate the interrogation, remain silent, or request the

presence of counsel during the interrogation.     Based on Detective Sutley's

testimony and her review of the videotaped statement, the judge concluded

defendant freely and voluntarily waived his rights before speaking with the

detectives.   She found defendant mentioned the term "lawyer" but never

indicated he wished to speak with a lawyer to unambiguously assert his right to

have counsel present during the questioning.

      The judge also rejected defendant's claimed invocation of his right to

remain silent under the totality of the circumstances, reviewing each statement

uttered by defendant purportedly evidencing his termination of the questioning.

The judge provided a detailed explanation why each statement cited by

defendant did not constitute an invocation of the right to terminate the

interrogation or the right to remain silent.




                                         6                                A-5093-18
      The judge concluded defendant's "asking Det[ective] Sutley about [the]

charges and indicating that he did not want to say anything 'wrong,' . . . was not

'clearly and unequivocally' indicating that he wished to stop speaking with

Det[ective] Sutley altogether." The judge also found "[d]efendant continued to

engage Det[ective] Sutley in conversation and gave no indication that he wanted

the conversation to terminate." According to the judge, by asking Detective

Sutley questions that required the detective to respond, defendant failed to

clearly and unequivocally express his wish to terminate the questioning.

      The judge also found defendant's initiation of conversation with Detective

Sutley contrary to his claimed invocation of the right to remain silent. In fact,

after watching the recorded statement, the judge described defendant as "one of

the most talkative defendants [she has] ever seen in a statement. He is anxious

to talk . . . he is demanding and makes suggestions to the interviewers as to what

they should be showing him and what they should be doing."

      After his unsuccessful motion to suppress his statement to the detectives,

defendant filed a motion to preclude the admission of the out-of-court

identification by a non-eyewitness and requested a Wade hearing. Defendant

sought to suppress Blackward's out-of-court identification based on evidence of




                                        7                                   A-5093-18
suggestiveness, the low-quality images in the video surveillance, and failure to

properly record the identification.

      In a July 25, 2018 oral decision, the judge denied the motion. The judge

reviewed the transcript of the detectives' interview with Blackward.           She

concluded Blackward was unaware "of the defendant's identity at the time the

photographs were shown" and, therefore, the procedure was "the equivalent of

a blind fashion," adding to the reliability of the identification process.

      Although Detective Sutley failed explain Blackward was not compelled

to make an identification from the photographs, the judge found "there [was] no

indication that this omission by Detective Sutley increased the risk of mis-

identification . . . ."   Before Detective Sutley even asked Blackward any

questions about the photographs, the judge noted Blackward "immediately

volunteered that he recognized the defendant from the photograph and that he

had become familiar with the photograph prior to the lineup due to its previous

release to the media."

      The judge also cited Blackward's positive identification of defendant in

the second and third photographs from the lineup. Before showing Blackward

a third photograph, Detective Sutley said, "Hold on one second. I'm gonna show

you one more picture, and just because I'm showing you a picture, I'm not saying


                                         8                                   A-5093-18
that I know who the person is . . . or anything else. I just want to show you the

picture. Just let me know if you recognize this person." Blackward confirmed

he knew the man depicted in the third photograph as Rah Rah. Blackward

"stated the photographs were unequivocally of the defendant." Applying the

factors in State v. Henderson 4 and reviewing the photographs presented to

Blackward, the judge concluded defendant "failed to demonstrate evidence of

suggestiveness under [the] system variable[s] outlined [in Henderson]."

       Regarding the recording of Blackward's confidence in his identification,

the judge explained there was no indication "Blackward was advised of the

defendant's identity prior to the proceeding or was otherwise coached as argued

by the defendant."     The judge found Blackward confirmed the identity of

defendant three separate times during his interview with the detectives. In

reviewing the transcript of Blackward's interview, the judge noted "Blackward

repeatedly emphasize[d] his certainty of the identification of the defendant in

the photographs . . . ." Absent a finding of any suggestiveness in Blackward's

identification of defendant, the judge concluded a Wade hearing was not

warranted.




4
    208 N.J. 208 (2011).

                                       9                                   A-5093-18
     After denial of his pretrial motions, defendant pleaded guilty to an

amended charge of aggravated manslaughter.

     On appeal, defendant raises the following points:

       POINT I

           THIS COURT SHOULD REVERSE THE MOTION
           COURT’S ORDER DENYING THE MOTION TO
           SUPPRESS THE CUSTODIAL STATEMENT
           BECAUSE THE STATE FAILED TO PROVE MR.
           KILPATRICK VALIDLY WAIVED HIS MIRANDA
           RIGHTS, AND THE DETECTIVES DID NOT
           SCRUPULOUSLY HONOR MR. KILPATRICK'S
           REPEATED INVOCATIONS OF HIS RIGHT TO
           SILENCE. (Raised Below, in Part).

           A. The State Failed to Meet Its Burden of Proving that
           Mr. Kilpatrick Knowingly and Intelligently Waived His
           Miranda Rights Beyond a Reasonable Doubt, Because
           the Detectives Failed to Apprise Mr. Kilpatrick of His
           True Status, and It Is Clear From the Record that Mr.
           Kilpatrick Believed He Was Not There For
           Questioning.

           i) Throughout the Interrogation, Police Repeatedly
           Told Mr. Kilpatrick That He Was Not Charged With
           Robbery, Even Though Robbery is an Indispensable
           Component of Felony-Murder, Without Which, the
           Overarching Felony-Murder Could Not Have Been
           Proven. In Addition, Police Told Mr. Kilpatrick He
           Was Charged With "Murder," Rather than "Felony-
           Murder," and Only Mentioned "Felony-Murder" Well
           After Asking If He Sought to Waive His Rights.

           ii) Any Ostensible Waiver Was Not Knowing and
           Intelligent, Since Mr. Kilpatrick's Own Words During

                                    10                              A-5093-18
     the Interrogation Show He Did Not Understand He Was
     There for Questioning.

     B. The Detectives Failed to Scrupulously Honor Mr.
     Kilpatrick's Repeated Invocations of His Right to
     Silence.

POINT II

     THE MOTION COURT COMMITTED REVERSIBLE
     ERROR IN DENYING THE MOTION FOR A WADE
     HEARING AND RULING THAT THE NON-
     EYEWITNESS IDENTIFICATION EVIDENCE WAS
     ADMISSIBLE AT TRIAL.

     A. Identifications Made From Low-Quality Images by
     Someone Who Did Not Actually See an Event Should
     Not Be Admitted Into Evidence.

     i) Mr. Blackward Would Be in No Better Position Than
     a Jury to Identify Mr. Kilpatrick From Surveillance
     Footage and Photographs.

     ii) A Witness's Familiarity With A Person Does Not
     Cure The Problem.

     iii) A Face That Cannot Be Clearly Seen Cannot Be
     Identified.

     B. The Defense Was Entitled to a Wade Hearing,
     Because the Defense Proffered Some Evidence of
     Suggestiveness that Could Have Led to a Mistaken
     Identification  and     the    Initial    Out-of-Court
     Conversation Pertaining to the Identification Was Not
     Properly Recorded.

     (i) The Defense Proffered Some Evidence of
     Suggestiveness, So As to Trigger a Wade Hearing.

                              11                              A-5093-18
            (ii) Mr. Blackward's Initial Out-of-Court Conversation
            About the Identification Was Not Properly Recorded,
            in Contravention of the Spirit of Rule 3:11, State v.
            Anthony, and State v. Delgado.

      Our review of a trial judge's findings at an evidentiary hearing is

deferential. See State v. Tillery, 238 N.J. 293, 314 (2019); State v. Hubbard,

222 N.J. 249, 262-65 (2015). "When faced with a [challenge to a] trial [judge]'s

admission of police-obtained statements, [we] engage in a 'searching and

critical' review of the record to ensure protection of a defendant's constitutional

rights." State v. Hreha, 217 N.J. 368, 381-82 (2014) (quoting State v. Pickles,

46 N.J. 542, 577 (1966)). "Subject to that caveat, [we] generally will defer to a

trial court's factual findings concerning the voluntariness of a confession that

are based on sufficient credible evidence in the record." State v. L.H., 239 N.J.

22, 47 (2019). This deference extends to a judge's determination based not only

on live testimony but also based on the judge's review of video or documentary

evidence because of the judge's "expertise in fulfilling the role of factfinder."

State v. S.S., 229 N.J. 360, 364-65, 379-80 (2017).

      Our review of denial of a motion to suppress a statement following an

evidentiary hearing is limited. In reviewing a trial judge's determination on a

motion to suppress a statement, we similarly defer to the trial judge's factual


                                       12                                    A-5093-18
findings, State v. Sims, 466 N.J. Super. 346, 362 (App. Div. 2021), certif.

granted, 246 N.J. 146 (2021) (citing Tillery, 238 N.J. at 314), "because the trial

court has the 'opportunity to hear and see the witnesses and to have the feel of

the case, which a reviewing court cannot enjoy.'" Id. at 362-63 (quoting S.S.,

229 N.J. at 374). Factual findings by a trial judge will be disturbed only when

the findings are not supported by sufficient credible evidence in the record.

State v. Hagans, 233 N.J. 30, 37 (2018). We review the trial judge's legal

determinations de novo. Id. at 38.

      Applying these principles, we first consider defendant's argument the

judge erred in denying the motion to suppress his statements to the detectives

because he did not know his true status regarding the charges against him. He

also claims the detectives misinformed him regarding the armed robbery charge

during the interrogation. As a result, defendant asserts he did not knowingly

and intelligently waive his Miranda rights. We disagree.

      Defendant claims the detectives violated his Fifth Amendment rights by

not telling him he was arrested for felony murder and armed robbery before he

waived his rights. Defendant further contends he did not understand he was

brought to the CCPO for questioning. According to defendant, such disclosures

were constitutionally required to enable him to knowingly, voluntarily, and


                                       13                                   A-5093-18
intelligently waive his Fifth Amendment right against self-incrimination in

accordance with State v. Vincenty, 237 N.J. 122 (2019), State v. A.G.D., 178

N.J. 56 (2003), and Sims.

      Under New Jersey law, a person under arrest is "to be informed of the

charge for which he [is] being placed under arrest[.]" Sims, 466 N.J. Super. at

367. If these procedures are not followed, the waiver may be invalidated. See

A.G.D., 178 N.J. at 68. Prior to a custodial interrogation, the police are required

to inform a defendant of the specific charges filed before waiving his or her

Miranda rights. See Vincenty, 237 N.J. at 132-34; A.G.D., 178 N.J. at 63. In

Sims, we held the same requirements applied to a defendant arrested and

questioned prior to the formal filing of charges. Sims, 466 N.J. Super. at 367.

     Defendant's reliance on these cases is misplaced. Here, defendant was

formally charged prior to the interrogation. It is undisputed Detective Sutley

read the complaint to defendant prior to issuing the Miranda warnings,

informing defendant he was arrested for armed robbery and murder.              The

complaint stated defendant was charged with causing the death of Syms while

"engaged in the commission of an armed robbery." The charges, as read,

included the definition of felony-murder based on the armed robbery, and cited




                                       14                                    A-5093-18
the relevant statute, N.J.S.A. 2C:11-3(a)(3). Defendant even told the detectives

he understood the meaning of the term "felony-murder."

     Detective Sutley also explained the need to provide the written Miranda

warnings before he could ask defendant any questions. The Miranda form

referred to "questions" and "questioning" several times. When asked if he

understood each statement mentioning "questions" or "questioning" by the

detectives, defendant responded "yes." Thus, defendant knew his presence at

the CCPO involved being questioned by the detectives.

     Based on Detective Sutley's reading of the complaint, defendant was fully

aware of his true status and the charges against him prior to waiving his Miranda

rights. Additionally, in stating he understood the Miranda procedure, defendant

acknowledged the detectives would question him. Under the circumstances, the

judge properly ruled defendant's statements to the detectives were admissible.

      Defendant also argues he invoked his right to remain silent and the

detectives failed to scrupulously honor that right, warranting suppression of his

statement. We disagree.

      The right against self-incrimination is "[o]ne of the must fundamental

rights protected by both the Federal Constitution and state law." State v. O'Neill,

193 N.J. 148, 167 (2007).     Among those rights, is the right to remain silent.


                                       15                                    A-5093-18
Miranda, 384 U.S. at 444. A defendant's invocation of the right to remain silent

"however ambiguous . . . must be diligently honored." S.S., 229 N.J. at 382

(quoting State v. Bey, 112 N.J. 123, 142 (1988)).

      A defendant need not use any "talismanic words" or phrases to invoke the

right to remain silent. Id. at 383. Words used by a defendant are viewed in "the

full context in which they were spoken." State v. Roman, 382 N.J. Super. 44,

64 (App. Div. 2005). If the police are uncertain whether a suspect has invoked

his right to remain silent, "two alternatives are presented: (1) terminate the

interrogation or (2) ask only those questions necessary to clarify whether the

defendant intended to invoke his right to silence." S.S., 229 N.J. at 383. A

defendant who has "nothing else to say" or "does not want to talk about the

crime" has asserted the right to remain silent, requiring the police immediately

to stop questioning. State v. Johnson, 120 N.J. 263, 281 (1990).

      However, the police are not required to accept "any words or conduct, no

matter how ambiguous, as a conclusive indication that a suspect desires to

terminate questioning."    Bey, 112 N.J. at 136-37.       "When the defendant's

statement or conduct do not indicate that he is invoking his right to silence, that

statement or conduct does not constitute an invocation of the right." Id. at 137.

New Jersey courts use a "totality of the circumstances approach that focuses on


                                       16                                    A-5093-18
the reasonable interpretation of defendant's words and behaviors" to determine

whether a defendant invoked the right to remain silent. State v. Diaz-Bridges,

208 N.J. 544, 564 (2012); see also State v. Maltese, 222 N.J. 525, 545 (2015)

(stating a "defendant's statement is evaluated in the full context in which the

statement is made").

      After reviewing the record, including the videorecording of defendant's

questioning, defendant never unequivocally invoked the right to remain silent.

On the videotape, it is clear defendant wanted to talk to the detectives and

affirmatively continued his conversation with them. His statements were not

invocations of the right to remain silent. The instances where defendant claimed

to have invoked the right to remain silent were either denials of guilt by

defendant or refusals to answer specific questions posed by the detectives. Even

then, it is obvious from the record, defendant asked the detectives follow-up

questions despite his purported invocation of the right to remain silent.

      At one point during the interrogation, defendant stated, "That's it – I don't

even want to talk no more." Given defendant's propensity to continue asking

questions throughout the interrogation, Detective Sutley found this statement

ambiguous. Where an invocation of the right to remain silent is ambiguous, the




                                       17                                    A-5093-18
officer may ask clarifying questions to determine whether the defendant

intended to invoke the right to remain silent. Johnson, 120 N.J. at 283.

      Detective Sutley appropriately asked a clarifying question about

defendant not wanting to talk anymore. The detective asked, "You don't want

to talk no more?". Defendant responded:

            Nah, man because, man – (inaudible) what – (inaudible)
            fuck it – I ain't got nobody else to talk to. So, fuck it
            bro. Is life bro – put it to your like this bro – I ain't
            kill[ed] the little nigga – man to man bro – me and you
            bro. Man, I already know you gonna be there – going
            through my case with me and shit and you going to see
            that I ain't killed the nigga. You feel me? Robbery –
            shit – I ain't robbed him. Let that nigga say I robbed
            him. You feel me? Like let him come to court and say
            I robbed him. Is on camera – (inaudible) will I still
            supposedly get charged with it? Just because, is on
            camera?

      Here, Detective Sutley stopped questioning defendant and asked a

clarifying question. Defendant's response to the clarifying question distinctly

indicated he was not invoking his right to remain silent. To the contrary,

defendant's statement demonstrated a desire to continue speaking with the

detectives because, as defendant explained, "I ain't got nobody else to talk to."

      We are satisfied the judge thoroughly considered and weighed each

statement where defendant claimed to have invoked his right to remain silent.

In deferring to the judge's findings regarding each statement, as well as our own

                                       18                                   A-5093-18
review of defendant's statements after viewing the videorecorded statement,

there was ample evidence to support the judge's finding defendant did not invoke

his right to remain silent and properly denied defendant's motion to suppress his

statement.

      Having reviewed the record, defendant knew his true status and charges

against him prior to questioning. Defendant also understood his Miranda rights

and voluntarily, knowingly, and intelligently waived those rights. Defendant

did not invoke his right to remain silent or speak with an attorney. Therefore,

the judge correctly concluded defendant's statements were admissible.

      We next consider defendant's argument the judge erred in denying his

request for a Wade hearing and admitting as evidence an identification by an

individual who did not witness the shooting. Again, we disagree.

      We review denial of a request for a Wade hearing for abuse of discretion.

State v. Henderson, 208 N.J. 208, 290-91 (2011). We will uphold a trial judge's

admission of an out-of-court identification if "the findings made could

reasonably have been reached on sufficient credible evidence present in the

record." State v. Wright, 444 N.J. Super. 347, 356 (App. Div. 2016) (quoting

State v. Johnson, 42 N.J. 16, 162 (1964)).




                                      19                                   A-5093-18
      To obtain a Wade hearing, a defendant must "proffer . . . some evidence

of impermissible suggestiveness," which could lead to a mistaken identification.

Henderson, 208 N.J. at 238 (quoting State v. Rodriguez, 264 N.J. Super. 261,

269 (App. Div. 1993)).       If a defendant presents sufficient evidence of

impermissible suggestiveness, the court should conduct an evidentiary hearing

where the State must offer proof the proffered eyewitness identification is

reliable based several variables. Id. at 288-89. However, "the ultimate burden

remains on the defendant to prove a very substantial likelihood of irreparable

misidentification." Id. at 289.

      Our Supreme Court has noted a Wade hearing is not required for a

"confirmatory" identification because such an identification "not considered

suggestive." State v. Pressley, 232 N.J. 587, 592 (2018). "A confirmatory

identification occurs when a witness identifies someone he or she knows from

before but cannot identify by name." Id. at 592-93 (citing National Research

Council, Identifying the Culprit: Assessing Eyewitness Identification 28

(2014)). The Court explained the person identified "may be a neighbor or

someone known only by a street name." Id. at 593 (citing Identifying the

Culprit, at 22).




                                      20                                  A-5093-18
      Here, the judge determined Blackward's identification of defendant was

confirmatory    and    therefore   lacked   any   risk   of   suggestiveness    or

misidentification. She found Blackward identified defendant three separate

times during his interview with the CCPO detectives, emphasizing "his certainty

of the identification of the defendant in the photographs . . . ." She concluded

Blackward had sufficient familiarity with defendant to confirm defendant's

identity from the photographs.

      Blackward told the detectives he did not know defendant's real name but

knew defendant went by the name Rah Rah. Blackward also said he knew

defendant for about two years. Additionally, Blackward was familiar with the

way defendant walked and carried himself as depicted in the surveillance video

footage.   Blackward said defendant walked with a limp because defendant

recently shot himself. 5

      We are satisfied there was sufficient evidence in the record to support the

judge's conclusion that Blackward's identification of defendant was a

"confirmatory identification" and, therefore, did not present "a very substantial

likelihood of irreparable misidentification." Pressley, 232 N.J. at 592; see also


5
    Blackward's statement was consistent with defendant's statement to the
detectives. During the detectives' questioning, defendant confirmed he suffered
a foot injury.

                                       21                                  A-5093-18
Henderson, 208 N.J. at 289.         On these facts, the judge correctly denied

defendant's motion for an evidentiary hearing on Blackward's out-of-court

identification.

      To the extent we have not addressed any of defendant's arguments, we

conclude the arguments are without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                       22                               A-5093-18